Citation Nr: 0402527	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  96-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic 
internal derangement of the left knee with arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active duty for training from April 1962 to 
October 1962, and served on active duty from August 1963 to 
August 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  When the case was most recently before the Board 
in  January 2000, it was remanded for further development.  

The veteran testified before the undersigned at a hearing 
held at the RO in April 1997.  A copy of the transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  The veteran's post-traumatic internal derangement of the 
left knee with arthritis is manifested by instability and 
limitation of motion.

3.  The instability of the veteran's left knee does not more 
nearly approximate severe than moderate.

4.  The limitation of flexion of the veteran's left knee does 
not more nearly approximate limitation to 30 degrees than 
limitation to 45 degrees.

5.  Any limitation of extension of the veteran's left knee 
does not more nearly approximate limitation to 15 degrees 
than limitation to 10 degrees.



CONCLUSION OF LAW

Post-traumatic internal derangement of the left knee with 
arthritis warrants a rating of 20 percent on the basis of 
instability and a separate rating of 10 percent on the basis 
of arthritis with limitation of motion.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 
5260, 5261 (2003); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 
(1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that much of the notification and 
development of the record in this case occurred prior to the 
VCAA becoming law.  In fact, the Board remanded this case on 
two occasions prior to November 2000 for further development.  

In March 2003, the RO sent the veteran a letter providing the 
notice required under the VCAA and 38 C.F.R. § 3.159(b).  
Although the RO did not specifically tell the veteran to 
submit any pertinent evidence in his possession, it did 
inform him of the type of evidence that would be pertinent 
and that he should either submit such evidence or provide the 
RO with the information and authorization necessary for the 
RO to obtain such evidence.  The veteran has not responded to 
this letter.  Previously, he had stated that he had received 
no treatment for his left knee.  In addition, at a June 2003 
VA examination he reported that he was followed by VA but was 
taking no medication for his left knee and had received no 
formal treatment for his left knee in the last 10 years.  

The record does reflect that after sending the VCAA letter, 
the RO obtained the veteran's VA outpatient records for the 
period through July 2003 and afforded the veteran a VA 
examination before readjudicating the claim in August 2003.  
In November 2003 written argument, the veteran's 
representative essentially stated that all pertinent evidence 
had been obtained, the veteran had been afforded an 
appropriate examination and the evidence of record was 
adequate for a decision on the veteran's claim.  It was not 
until after this statement was submitted that the RO 
forwarded the case to the Board.  After the case was received 
at the Board, the representative submitted written argument 
in December 2003.  He did not argue that further development 
of the record or further RO action was warranted.  

Having reviewed the record, the Board is also satisfied that 
the facts pertinent to this claim have been properly 
developed.  In this regard, the Board acknowledges that a 
July 2003 VA outpatient record indicates that the veteran was 
to be scheduled for an MRI at another facility with 
appropriate equipment.  Neither the veteran nor his 
representative has reported that the MRI was thereafter 
performed.  Moreover, additional diagnostic evidence is not 
necessary to decide this claim.  

In sum, the Board is of the opinion that any deficiencies in 
the RO's development and consideration of this claim under 
the VCAA and the implementing regulations amount to no more 
than harmless errors and that further delay in the resolution 
of this claim to correct such deficiencies is not warranted, 
particularly in view of the fact that this claim has been 
pending since 1995.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran sustained a left knee injury during a sports 
event in service.  Service connection for a left knee 
disability has been in effect from August 1966.  The rating 
was increased from 10 to 20 percent in August 1989, and has 
remained unchanged since.

In May 1995, the veteran submitted a claim for an increased 
rating.  

A June 1995 X-ray study disclosed degenerative changes of the 
left knee, predominantly in the medial joint space 
compartment.  A July 1995 letter from a private family 
practice group indicates general pain and stiffness in the 
left knee, and that the symptoms suggested further 
deterioration of the left knee.

The veteran underwent a VA examination in August 1995.  He 
complained that his left knee ached constantly, gave out 
approximately twice per year, and necessitated his use of a 
cane to ambulate.  Physical examination revealed the left 
knee was without erythema, calor, or effusion.  There was no 
gross deformity.  There was mild subpatellar crepitance with 
motion.  Range of motion was 110 degrees flexion, 0 degrees 
extension, with some pain on flexion.  Apley's test was 
negative.  There was mild lateral instability when testing 
the collateral ligaments, bilaterally, but more prominent 
when testing the medial collateral ligament.  The diagnosis 
was chondromalacia with associated mild collateral ligament 
weakness.  An August 1995 X-ray report shows an impression of 
moderate degenerative changes in the left knee joint.

At an April 1997 hearing before the undersigned, the veteran 
testified that he had knee pain on prolonged sitting and 
walking.  He also stated that he had popping and weakness, 
with trouble climbing stairs.  He reported swelling about 
every other day. He testified that his knee disability was 
very painful, and would preclude him from engaging in 
substantially gainful employment or from obtaining such.

On examination in October 1997 with review of the claims file 
by the examiner, the veteran reported using a cane for five 
years due to worsening left knee pain.  He complained of 
popping, inability to squat and rise again, pain in the front 
and sides of the knee, wearing of a knee brace, and increased 
pain in cold weather.  He denied numbness or tingling, and 
stated that he avoided stairs.  On physical examination, no 
effusion in the left knee was noted.  Active range of motion 
was from 3 degrees to 118 degrees; passive range of motion 
was from 0 degrees to 120 degrees.  The left lower extremity 
had moderate edema one third of the way up the tibia, with 
venous stasis changes.  There were positive varus deformity 
and valgus laxity of 1+ on the left.  On palpation, 
tenderness was noted in the medial joint line and inferior 
patella, with active range of motion from 3 degrees to 120 
degrees, and passive range of motion from 0 degrees to 125 
degrees with pain only at full flexion with overpressure.  
There was positive patellofemoral crepitance.  X-rays showed 
moderate degenerative disease of the left knee.  There was 
minimal spurring along the patella and tibial plateau.  An 
impression of moderate degenerative joint disease with 
patellofemoral syndrome was noted, with review of the claims 
file.  

In a December 1998 addendum to the October 1997 VA 
examination report, with complete review of the veteran's 
claims file, another VA examiner noted that as regards the 
impact on work, the veteran's left knee disability required a 
cane and brace, and the veteran's condition would preclude 
him from an occupation where he would have to perform 
activities requiring stooping and squatting.  He was 
considered able to perform clerical work or work which does 
not require heavy physical labor, walking long distances, or 
standing for prolonged periods of time.  As regards the 
manifestations of internal derangement as distinguished from 
those of arthritis, the examiner found that internal 
derangement was manifested by laxity of the joint and valgus 
laxity of 1 plus.  Arthritis manifestations were noted as 
crepitance on motion and knee stiffness.  Both would manifest 
as pain and limitation of range of motion.  The examiner 
opined that arthritis of the knee was caused by severe trauma 
and had worsened because of the internal derangement of the 
left knee.

Social Security Administration disability records disclose 
that the veteran was denied disability benefits in 1995.  
Among the records considered by the Social Security 
Administration was the report of a disability evaluation in 
February 1995 which shows that the veteran reported left knee 
complaints; however, the report does not reflect any findings 
of functional impairment of the left knee.  

VA outpatient treatment records dated from February 1999 to 
April 2000 include the report of a March 2000 X-ray study 
showing that the appearance of the veteran's knees was 
essentially unchanged since October 1997.  

The veteran underwent a VA examination in June 2003.  The 
examiner reviewed the claims files.  The veteran complained 
of intermittent pain of his left knee.  He indicated that it 
did not always hurt, but was exacerbated with walking and 
with cold, wet weather.  He reported ability to walk 
maximally five blocks with some slight increase in 
discomfort, alleviated with rest.  Kneeling and squatting 
were reported to exacerbate his left knee symptoms.  He 
denied locking, fatigability, heat, redness, or swelling.  
Flare-ups were reported to occur one day a week in the 
summer, but daily symptoms existed in the wintertime.  He 
felt his range of motion was diminished with flare-ups but 
could not specify to what degree.  He did not use a cane or 
brace for the left knee.  He reported working as a library 
aide, part-time, walking five blocks a day to work.  There 
was no prolonged walking or standing on the job.  He reported 
being rather sedentary, with no routine exercise.

On examination, the knees appeared grossly symmetrical.  
There was mild edema of both lower extremities distal to the 
knees.  The knees showed no gross effusions. Range of motion 
of the left knee was 0 to 100 degrees, with pain at the end 
of range of motion and mild to moderate crepitus.  There was 
tenderness along the medial joint line of the left knee.  No 
tenderness over the patella, redness, increased warmth, or 
popliteal swelling was present.  There was mild 1+ laxity 
with valgus stress to the left knee, with pain, but no pain 
or ligamentous laxity with varus stress was present.  
Anterior and posterior drawer signs were negative.  Gait was 
slow, deliberate, but not grossly antalgic, and muscle mass 
in the lower extremities was symmetrical.  The veteran 
reported diminished range of motion with flare-ups, and was 
unsure as to fatigability.  The examiner noted an impression 
of degenerative joint disease by previous X-ray, to exclude 
internal derangement.  Magnetic resonance imaging (MRI) was 
requested but the veteran failed to report.  X-rays of the 
left knee showed moderate to severe degenerative joint 
disease.

VA outpatient progress notes from August 1995 to July 2003 
show treatment for numerous unrelated conditions.  In July 
2003, the veteran was tentatively scheduled for an MRI but 
this appointment was cancelled because the VA facility did 
not have an MRI table that would accommodate the veteran's 
weight. 

III.  Analysis

The veteran essentially contends that the currently assigned 
20 percent rating does not adequately reflect the severity of 
his service-connected left knee disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

A full range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97.  VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (August 14, 1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The medical evidence shows that the veteran has been found to 
mild laxity.  On no occasion has he been found to have more 
than moderate subluxation or instability.  Accordingly, there 
is no basis for concluding that the disability warrants a 
higher rating under Diagnostic Code 5257.

The veteran's service-connected left knee disability includes 
arthritis, which has been confirmed by X-ray evidence.  The 
medical evidence shows that range of motion testing of the 
veteran's left knee has repeatedly shown the veteran to have 
full extension.  In addition, active flexion has been to 100 
degrees or better with pain only noted at the end of flexion.  
Never the less, this is enough to entitle the veteran to a 
separate 10 percent evaluation for arthritis with limitation 
of motion.

The veteran has not reported any problems with incoordination 
or weakness.  He has reported that he has flare ups about 
once a week during the summer and daily symptoms during the 
winter.  He was unable to estimate the degree of any 
additional loss of motion during such periods.  He has 
described his left knee pain as intermittent and indicated 
that he does not take medication for his knee or otherwise 
receive treatment for this disability.  In addition, he has 
stated that walking 5 blocks only causes a slight increase in 
discomfort.  Thus, when all pertinent disability factors are 
considered, it is clear that the limitation of motion of the 
veteran's left knee does not more nearly approximate the 
criteria for a 20 percent evaluation than those for a 10 
percent evaluation.

The record demonstrates that the veteran does not experience 
locking of his knee so there is no basis for evaluating the 
disability under Diagnostic Code 5258.  In addition, the 
assignment of a separate evaluation under Diagnostic Code 
5259 is not warranted because there are no separate and 
distinct symptomatology or functional impairment justifying 
such a rating. 

The Board has considered all potentially applicable 
diagnostic codes but has determined that there is no basis in 
the record for granting more than the separate 10 percent 
rating discussed above.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1).

The evidence demonstrates that the veteran has not required 
hospitalization for his left knee disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from the 
veteran's left knee disability would be in excess of that 
contemplated by the evaluations assigned for the period 
discussed above.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

The Board having determined that the veteran's service-
connected left knee disability warrants separate ratings of 
20 percent for instability and 10 percent for arthritis with 
limitation of motion, the appeal is granted to this extent 
and subject to the criteria governing the award of monetary 
benefits.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	 Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



